Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (U.S. 8,897,543) in view of Martinello et al (U.S. 9,928,595 B2).

Regarding claim 1, Lin discloses bundle adjustment based on image capture intervals comprising: 
a first camera having a first field of view, (314 fig 3A); 
a second camera having a second field of view overlapping the first field of view in a first overlap region, (at 304 for example 308, i.e. a different camera of fig 3A and Step 502 fig 5; 
a third camera having a third field of view overlapping the second field of view in a second overlap region, (at 306 a different camera of fig 3A and as time progress or path is traversed performing the steps of Fig 5 where overlapping images are captured by respective cameras at 502 fig 5); 
a controller comprising a processor and a memory, the memory storing instructions that, when executed by the processor, (col. 9 lines 53-57) cause the processor to: 
control the first camera and the second camera to capture, respectively, a first image and a second image of a first scene, the first scene comprising a first calibration target in the first overlap region, (at 302 for example 314 fig 3A, perform 502 fig 5); 
	compute a first relative pose between the first camera and the second camera based on the first calibration target in the first image and the first calibration target in the second image, (at 302 fig 3A, perform S504-508 fig 5); 
	control the second camera and the third camera to capture, respectively, a third image and a fourth image of a second scene, the second scene comprising a second calibration target in the second overlap region, (at a different point in time 304 fig 3A, perform S502 fig 4);
	compute a second relative pose between the second camera and the third camera based on the second calibration target in the third image and the second calibration target in the fourth image, (at 304 for example in fig 3A, perform S504-508 fig 5);  
compute a third relative pose between the first camera and the third camera based on the first relative pose and the second relative pose, (col. 6 lines 11-24 constraints for determining camera parameters such as pose are shared among cameras of rosette); 
and compute a first calibration of the first camera group based on the first relative pose, the second relative pose, and the third relative pose, (element 440 and 428 fig 4).  
However, Lin does not explicitly disclose rigid transformation. 
In a similar field of endeavor, Martinello discloses wherein the second calibration target is the first calibration target after performing a rigid transformation, (see rotating stage 115 fig 2 and col. 9 lines 32-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin by incorporating the teachings of Martinello for the common purpose of calibrating multiple cameras using different perspectives.

Regarding claim 2, Lin discloses wherein the first camera group further comprises a fourth camera having a fourth field of view overlapping the third field of view in a third overlap region, and wherein the memory further stores instructions that, when executed by the processor, cause the processor to: 
control the third camera and the fourth camera to capture,
respectively, a fifth image and a sixth image of a third scene, the third scene comprising a third calibration target in the third overlap region; and compute a fourth relative pose between the third camera and the fourth camera, (col. 4 lines 65 at rosette may comprise at least 5 cameras; where overlapping images with initial captured images are provided for example by 420 fig 4; as the rosette moves different cameras capture images, i.e. fifth and six images of a scene of across a geographic area 312 and 314, i.e. different scenes i.e. third scene; where relative poses as the rosette moves is calculated between respective cameras at 436 for example).  

Regarding claim 3, Lin discloses wherein the memory further stores a plurality of designed poses of the cameras of the first camera group, and wherein the memory further stores instructions that, when executed by the processor, cause the processor to: 
compute a plurality of differences between the designed poses and the first relative pose, the second relative pose, and the third relative pose; and output the plurality of differences, (422 fig 4 stores approximate camera parameters while 428 Fig 4 stores refined camera parameters; see also “residual error” col. 3 line 47).

Regarding claim 5, Lin discloses further comprising a graphical user interface displayed on a display device, wherein the memory further stores instructions that, when executed by the processor, cause the processor to: 
display, on the display device, an indication of the plurality of differences between the first relative pose, the second relative pose, and the third relative pose and the designed poses, (“residual error” of col. 3 lines 47 between approximate and refined parameters of fig 4 may be displayed in display unit 730 fig 7).  

Regarding claim 6, Lin disclose wherein the memory further stores instructions that, when executed by the processor, cause the processor to: 
display, on the display device, a first confidence for the first relative pose, a second confidence for the second relative pose, and a third confidence for the third relative pose, (correlations 444 fig 4 may be displayed via 730 fig 7 according to a user design criteria).  

Regarding claim 7, Lin discloses multiple cameras, see claim 1. However, a first 
and second cameras having substantially parallel axes are not disclosed. 
In a similar field of endeavor, Martinello discloses methods for high-resolution multi-
view camera wherein each of the cameras comprises: a first two-dimensional camera having a first optical axis; and a second two-dimensional camera having a second optical axis substantially 25parallel to the first optical axis and having a field of view overlapping a field of view of the first two-dimensional camera, (fig 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin by incorporating the teachings of Martinello for the common purpose of calibrating multiple cameras using different perspectives. 

	
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Martinello in view of Shroff et al (Pub 20170280135).

	Regarding claim 8, Lin in view of Martinello discloses first and second cameras. However, backlight illuminated calibration targets are not disclosed. 
	In a similar field of endeavor, Shroff discloses camera calibration apparatus and method comprising wherein the first calibration target comprises a backlit calibration target comprising a plurality of light emitting diodes configured to emit light 5through a calibration pattern, (Para. [0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin and Martinello by incorporating the teachings of Shroff for the common purpose of performing camera calibration using illuminated test patterns thereby allowing different patterns to be generated and captured.

Response to Amendment
Claims 1 and 11 have been amended; claims 9, 14, and 17 are canceled. Claims 1-8, 10-13, 15, 16, 18-20 are pending. 

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Lin does not disclose capturing overlapping images. However, examiner respectfully disagrees. Lin discloses capturing overlapping images and determining matched features between captured images, see S502 fig 5 and/or col. 7 lines 1 – 3. 


Allowable Subject Matter

10.	Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13, 15, 16, and 18-20 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422